1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3                                                   ***

4    UNITED STATES OF AMERICA,                        Case No. 2:15-cv-01743-MMD-NJK

5                                      Plaintiff,                     ORDER
             v.
6
     400 ACRES OF LAND, more or less,
7    situate in Lincoln County, State of Nevada;
     and JESSIE J. COX, et al.,
8
                                   Defendants.
9
10           The Court granted the Government’s motion to appoint a land commission, finding

11   that such appointment is appropriate in light of the parties’ disparate positions on highest

12   and best use and the remoteness and backcountry character of the property at issue.

13   (ECF No. 497 at 8.) The Court then advised the parties of the identity and qualifications of

14   each prospective commissioner under Federal Rule of Civil Procedure 71.1.(h)(2)(C).

15   (ECF No. 515.) Objections were due by September 24, 2019. (Id.) To date, no objections

16   have been filed.

17           The Court therefore appoints the following three qualified and disinterested

18   individuals as Commissioners for this case under Federal Rule of Civil Procedure 71.1(h):

19   (1) The Honorable Philip M. Pro; (2) The Honorable Peggy A. Leen; and (3) The Honorable

20   Justice Michael L. Douglas.1

21           As set forth in Federal Rule of Civil Procedure 71.1(h)(2)(D), the Commission has

22   the powers of a special master under Federal Rule of Civil Procedure 53(c). The

23   Commission’s action and report are determined by a majority. Federal Rule of Civil

24   Procedure 53(d), (e), and (f) apply to the Commission’s action and report. The dates

25   relevant to proceedings and work involving the Commission are established in the

26   ///
27   ///
             1The   Commissioners’ biographies are attached to the Court’s prior order. (ECF No.
28
     515.)
1    scheduling order (ECF No. 506). However, it should be noted that the Court-ordered

2    settlement conference is scheduled for October 28, 2018. (ECF No. 512.)

3          The Court will determine how compensation for the Commission is to be divided

4    between the parties.

5          The Court will direct that a copy of this Order, the scheduling order (ECF No. 506),

6    and the Government’s Notice of Requirement of Background Checks Prior to Site Visit

7    (ECF No. 520) be provided to the Commissioners.

8          DATED THIS 25th day of September 2019.

9

10
                                             MIRANDA M. DU
11                                           CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                2
